TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 10, 2016



                                      NO. 03-15-00410-CR


                                   Edgar Sangillo, Appellant

                                               v.

                                  The State of Texas, Appellee




         APPEAL FROM 299TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND PEMBERTON
               AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment revoking community supervision entered by the trial

court. Having reviewed the record and the parties’ arguments, the Court holds that there was

no reversible error in the trial court’s judgment. Therefore, the Court affirms the trial court’s

judgment revoking community supervision. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 10, 2016



                                     NO. 03-15-00411-CR


                                  Edgar Sangillo, Appellant

                                               v.

                                 The State of Texas, Appellee




       APPEAL FROM 299TH DISTRICT COURT OF TRAVIS COUNTY
   BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND PEMBERTON
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment revoking community supervision entered by the trial court.

Having reviewed the record and the parties’ arguments, the Court holds that there was no error in

the court’s judgment requiring reversal. Therefore, the Court affirms the trial court’s judgment.

However, there was error in the judgment that requires correction. Therefore, the Court modifies

the trial court’s judgment to delete the language stating that appellant “FAILED TO

COMPLETE 250 HOURS OF COMMUNITY SERVICE RESTITUTION,” and to reflect that

Sangillo was convicted under subsection 550.021(c)(2) of the Transportation Code.            The

judgment, as modified, is affirmed. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.